Citation Nr: 0404849	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-17 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  The propriety of the reduction of the veteran's 
disability rating for post-traumatic stress disorder (PTSD) 
from a 10 percent rating to a noncompensable rating.

2.  Entitlement to an increased (compensable) evaluation for 
PTSD.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board notes that a claim received in February 2001 
requested an increase for the veteran's service-connected 
disabilities.  The claim was not specifically limited to a 
the compensation claim for PTSD alone.  Therefore, the 
request must be construed as a request for increased ratings 
for service connected right elbow and right thigh 
disabilities as well.  Hence, these issues are referred to 
the RO for appropriate action.

A substantive appeal received in September 2002 indicated the 
veteran wanted a video conference hearing, however, this 
request was subsequently withdrawn.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Although correspondence dated in May 2001 satisfies the 
notification requirements of the Act, the Board finds that 
additional development is necessary.  The veteran's 
disability rating for PTSD was reduced from 10 percent to 
zero percent (noncompensable) based on an October 2001 VA 
examination report that indicated the veteran's PTSD was 
asymptomatic.  In the Board's view, the examination report 
contains conclusions that are not fully explained and 
inconsistent with other evidence in the record.

Specifically, the report indicated that the veteran offered 
no complaints or symptoms associated with PTSD.  The examiner 
indicated that the veteran did report difficulties related to 
his job at a post office, which increased his anxiety. At 
some point, the veteran left his post office job, and 
reported feeling better since that time.  The examiner 
indicated that it was very clear that the veteran's 
difficulties at the post office and his complaints of stress 
associated with that were in no way related to his military 
service.  Unfortunately, the basis for this conclusion was 
not offered nor was the rationale clear upon reviewing the 
evidence.  

Outpatient records from the VA Medical Center (VAMC) in Erie, 
Pennsylvania dated in February 2001 indicated that the 
veteran preferred working at the railroad because "nobody 
rides you...the post office thinks that they're still in the 
military...."  Since the veteran likened employment at the 
post office, where he had increased anxiety and panic 
attacks, to the military, the examiner's conclusion that the 
problems and symptoms were only related to the post office 
and were in no way associated with his military service 
warrants an adequate explanation.  

The Board observes that there is also a conflict in the 
medical evidence as to which symptoms are associated with the 
veteran's PTSD and which are associated with other non-
service-connected disorders.  The October 2001 examiner 
indicated that the veteran offered no symptoms whatsoever 
associated with PTSD.  He also noted that the veteran's 
treatment was focused on symptoms of panic attacks, anxiety 
attacks, and generalized anxiety.  His overall clinical 
impression was that the veteran's panic disorder with chronic 
agoraphobia, and generalized anxiety disorder were not 
related to any military experience.  Based on these 
statements, one may presume that the examiner associates all 
of the veteran's symptoms to disorders that are not service-
connected.  Other VA records from the veteran's treating 
physician, however, suggest otherwise.  Moreover, psychiatry 
progress notes dated in November 1997 contain diagnoses of 
PTSD along with a panic disorder.  The panic disorder was 
opined to be related to military service and PTSD.  This 
particular psychiatrist continued to treat the veteran for 
panic attacks.  While subsequent progress notes reflect 
treatment for panic attacks without specific reference to 
PTSD, it appears that the two are inter-related in the 
psychiatrist's view, therefore, a separate reference to PTSD 
arguably was not necessary in the examiner's opinion.

The totality of the evidence indicates that the veteran has 
more than one disorder that may or may not involve 
overlapping symptoms with his PTSD.  In light of the 
foregoing, an examination is necessary in order to accurately 
assess which, if any, symptoms are associated with PTSD and 
to resolve the inconsistencies noted above.  In view of 
complaints expressed in the July 2002 notice of disagreement, 
an individual other than the October 2001 examiner should 
conduct the examination.

The Board also notes that Erie VAMC records dated in 2002 
begin to specifically address the veteran's PTSD.  Therefore, 
the RO should also obtain any ongoing records created during 
the pendency of the appeal that have not been associated with 
the file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers, to include the Erie VA Medical 
Center, that have treated him for PTSD 
since July 2002 and ask him to sign the 
appropriate releases.  Thereafter, any 
such records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003.

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded psychological testing and 
evaluation by a VA clinical psychologist 
who has not previously evaluated or 
treated him.  The claims files must be 
made available to and reviewed by the 
examining psychologist.

a.  The examiner must carefully 
review this remand, the service 
medical and personnel records, 
records that reflect postservice 
behavior, the veteran's stressor 
statement, and records of 
postservice psychological 
evaluations and psychiatric 
examinations.  The evaluation report 
should reflect review of the 
foregoing evidence.

b.  Testing should include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores are elevated on any scales, 
rather than attributing that result 
to possibilities, such as a "cry 
for help" or prevarication, the 
examiner must render an opinion, 
based on sound medical judgment, 
experience, knowledge of the facts 
of the case, and interview of the 
veteran, as to the actual cause of 
the elevated scores.

c.  Axis II diagnoses must not be 
deferred.  If testing and evaluation 
results in diagnoses on both Axis I 
and Axis II, the examiner should 
distinguish symptoms attributable to 
each diagnosis.

d.  If PTSD is diagnosed, the 
examiner must explain how the events 
are persistently reexperienced, 
explain how stimuli are persistently 
avoided, and identify persistent 
symptoms of increased arousal.  The 
examiner must indicate whether the 
veteran demonstrates agitation and 
arousal when his experiences are 
probed, and must also indicate 
whether he has true flashbacks, 
accompanied by disorientation, or 
whether he merely has recollections 
of traumatic events.  If the veteran 
claims to have forgotten the details 
of traumatic events he claims to 
have experienced, and the examiner 
relied upon those forgotten events 
to diagnose PTSD, the examiner must 
explain how the appellant 
"reexperiences" events he cannot 
remember.  Finally, the examiner 
must distinguish PTSD attributable 
to in-service events from that 
attributable to preservice and 
postservice events.  If any other 
psychiatric disorder is diagnosed as 
being related to service, the 
examiner must identify the evidence 
that independently verifies the 
claimed in-service event 

4.  Upon completion of the development 
prescribed above, and after associating 
the report of the psychological 
evaluation prescribed above, the veteran 
must be afforded a psychiatric 
examination by a VA psychiatrist who has 
not previously examined or treated him.  
The claims files  must be sent to the 
examiner for review.

a.  The examiner must carefully 
review this remand decision, the 
service medical and personnel 
records, records that reflect the 
postservice behavior, the veteran's 
stressor statement, and records of 
postservice psychological 
evaluations and psychiatric 
examinations.  The evaluation report 
should reflect review of the 
foregoing evidence.

b.  Axis II diagnoses must not be 
deferred.  If examination results in 
diagnoses on both Axis I and Axis 
II, the examiner should distinguish 
symptoms attributable to each 
diagnosis.

c.  If PTSD is diagnosed, the 
examiner must explain how the events 
are persistently reexperienced, 
explain how stimuli are persistently 
avoided, and identify persistent 
symptoms of increased arousal.  The 
examiner must indicate whether the 
veteran demonstrates agitation and 
arousal when his experiences are 
probed, and must also indicate 
whether he has true flashbacks, 
accompanied by disorientation, or 
whether he merely has recollections 
of traumatic events.  If the veteran 
claims to have forgotten the details 
of traumatic events he claims to 
have experienced, and the examiner 
relied upon those forgotten events 
to diagnose PTSD, the examiner must 
explain how the appellant 
"reexperiences" events he cannot 
remember.  The examiner must 
distinguish PTSD attributable to in-
service events from those 
attributable to preservice and 
postservice events.  The examiner 
must offer an opinion explaining how 
PTSD affects the appellant's ability 
to work.  Finally, a global 
assessment of functioning score must 
be assigned.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim. 

6.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If any report is 
deficient in any manner, the RO must 
implement corrective procedures.

7.  Upon ensuring that the provisions of 
the VCAA have been complied with, the RO 
should again review the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


